DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 09/16/2020.  In virtue of the communication:
Claims 2-13 are present in the instant application.
Claim 1 is cancelled.
Claims 2-13 are newly added.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 05/08/2020 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 2-13 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a load control device configured to control an electrical load, the electrical load comprising a lighting load or a motorized window treatment load, the load control device comprising: a communication circuit configured to communicate with a keypad device; a memory configured to store one or more configurations for controlling the electrical load; and a processor configured to: store a first configuration for controlling the electrical load in the memory; receive an indication that the load control device has been selected via a programming user interface that is displayed on the keypad device; receive programming information from the keypad device based on the indication, wherein the programming information indicates a second configuration that differs from the first configuration; store the second configuration for controlling the electrical load in the memory based on the programming information; generate control instructions for controlling the electrical load based on the second configuration; and send the control instructions to the electrical load” and combination thereof, in the claim(s), i.e., claim 2 (claims 3-12 are allowed as being dependent on claim 2),
“… a load control device configured to control an electrical load, the electrical load comprising a lighting load or a motorized window treatment load, the load control device comprising: a communication circuit configured to communicate with a keypad device; a memory; and a processor configured to: store a first parameter for controlling the electrical load in the memory; receive an indication that the load control device has been selected via a programming user interface that is displayed on the keypad device; receive programming information from the keypad device based on the indication, wherein the programming information indicates a second parameter that differs from the first parameter; and store the second parameter in the memory based on the received programming information, for controlling the electrical load” and combination thereof, in the claim(s), i.e., claim 13, which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Feldstein (U.S. Pub. 2015/0048924 A1) and Mohan (U.S. Pub. 2012/0299485 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844